           MEMO
           Case     ENDORSED Document 114 Filed 08/16/21 Page 1 of 1
                1:19-cr-00005-ALC

                                                                                       80 BROAD STREET, SUITE 1900
                                                                                              NEW YORK, NY 10004
                                                                                                     T. 917.863.9905
                                                                                                     F. 212.954.5433
                                                                                     DOREA@DOREASILVERMANLAW.COM




                                                               August 13, 2021


By ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square                                                                                             8/16/21
New York, NY 10007

                  Re:      United States v. Khalil Salahuddin, 19 Cr. 5 (ALC)

Dear Judge Carter:

        Winston Lee and I represent Khalil Salahuddin in the above-referenced matter. I write
with the consent of the government to request a two-week adjournment of Mr. Salahuddin’s
sentencing, which is currently scheduled for August 26, 2021. The requested adjournment is
needed to allow Mr. Salahuddin to appear in court on a pending state matter, during which
appearance the outcome of that case is likely to be determined. That information will be relevant
to Mr. Salahuddin’s federal sentencing determination and is critical to counsel’s ability to make
effective arguments on Mr. Salahuddin’s behalf. Accordingly, we respectfully ask the Court to
adjourn Mr. Salahuddin’s sentencing date to September 2, 2021 or the earliest date thereafter that
is convenient for the Court.1

                                                               Respectfully submitted,

                                                               /s/ Dorea Silverman
                                                               Winston Lee
                                                               Dorea Silverman
                                                               Attorneys for Khalil Salahuddin

cc:      AUSAs Andrew Chan and Danielle Sassoon
      The application is GRANTED. Sentencing adjourned to
      9/7/21 at 2:00 p.m.
      So Ordered.
                                                                    8/16/21


1
 Counsel is generally available, but respectfully asks the Court not to schedule the sentencing hearing for the
afternoon of September 9 or the morning of September 13, due to conflicts with previously scheduled court
appearances.
